Milleb, J.
The most important question which arises upon this application is whether the indenture in question was executed in accordance with the provisions of the Revised Statutes, so as to make it binding and valid.
The statute (2 R. S. 154, § 1) provides for the binding of infants to serve as apprentices or servants, with" the consent of the persons or officers named in section second. The latter section provides that such consent shall be given, 1st. “ By the father of the infant. If he be dead, or be not in a legal capacity to give his consent; or if he shall have abandoned and neglected to provide for his family, and such fact shall be certified by a justice of the peace of the town, and indorsed on the indenture, then, 2d. By the mother.”
It is insisted that the statute was not complied with, inasmuch as the certificate was not indorsed on the indenture itself, and was not made by a justice of the peace of the town of Rew Lebanon, where the indenture was executed. 1 think that the objection is well taken. The statute in question, which provides for the making of an indenture which is obligatory upon an infant, who cannot at common law, ordinarily, make any valid contract, must *294be considered as establishing a system by which they can lawfully bind themselves, and must therefore be substantially complied with. It is not merely directory, but is peremptory and absolute in its requirements. The father must consent, while living, unless he has not a legal capacity to give his consent, or he has abandoned and neglected to provide for his family; but if dead or thus incapacitated, then the mother must consent, upon a certificate of a justice of the town. The statute was not intended, as is contended, to require a certificate only in case of abandonment. Such a construction would be very narrow, and there is no satisfactory reason for thus limiting its provisions. Its manifest intention is, that when either of the facts named occurs, and “ such fact” is certified as required, tifien the mother may consent. One of the cases enumerated is sufficient to authorize the consent of the mother, and when either of them happens, a certificate must be obtained as to that fact and nothing more.
The prior right being in the father, the statute was designed to require proof that he' had no such authority, before the mother was permitted to exercise it; and to guard against fraud or imposition, the proof was to be made before a justice residing in the town where the indenture was executed.
It was intended, for the purpose of protecting the rights of all the parties, that the certificate of the justice should be indorsed on the indenture itself. This being required explicitly and positively, I am at a loss to see how the omission could be obviated. The indorsement upon another instrument does not conform either to the terms or the spirit -of the statute, and is not a sufficient compliance with its provisions. It is plain to my mind that the statute has not been complied with, and that the indenture, therefore, has no binding efficacy, as against the minor.
A subsequent provision, under which the indenture in question was executed, of the same title, (2 R. S. 158, *295art. 3, § 26,) declares that “ no indenture or contract for the service of any apprentice shall be valid as against the person whose services may be claimed, unless made in the manner before prescribed in this title.”
The person whose services are claimed here is the infant, and so far as she is concerned, there is no obligation on her part to fulfill the indenture. The question then arises, whether the mother can take advantage of the defect? The question is not free from difficulty. She ■ has consented to the binding of the child, and covenanted, by the indenture, that she will not entice the minor, or cause her to be enticed, from the services and government of the respondent, during the continuance of the indenture; and is she not thereby estopped from asserting any right to take away the minor from the custody of him to whom she has voluntarily thus confided it ? It was her own free act, and unless the contract is void as to her, she cannot repudiate it. In the matter of McDowles, (8 John. 331,) which arose on habeas corpus, the indenture was not executed by the infant, according to the requirements of the statute,, and it was held that the indenture, though the father was bound, was not binding on the infant; and that the infant alone could take advantage of any defect in the indenture, and if he did not choose to do so, he might waive the defect, and avail himself of the benefit of the apprenticeship.
■ In Fowler v. Hollenbeck, (9 Barb. 309,) which was an action of trespass on the case, for taking out of the possession of the plaintiff three infant children who were bound under indentures of apprenticeship, the indentures were held to be valid. And in discussing the question, it was said by Parker, J., that “ he (the father of the apprentices, who was a party to the deed,) had conveyed to the plaintiff his right to the custody and services of the apprentices, and had covenanted not to take or entice them away. Independent of the statute, such a covenant was obligatory *296upon the father, at common law, and he cannot be protected in violating it.” It was also held in that case that the statute (2 R. S. 209, § 1, 3d ed.) expressly authorizes the father to- dispose, by deed, of the custody of his child during his minority, or for a less time. The question now discussed did not distinctly arise in that case, but the principle decided is one which seems to be upheld by numerous authorities. The relator, then, having parted with her right to the child, by the indenture in question, cannot assert a right to her custody.
The minor is under no obligation to remain where she is, nor has the respondent any right to detain her in custody against her will. She is, then, without a lawful protector ; and the duty devolves upon this court, in the exercise of its equitable powers, to determine what disposition should be made of her custody. In the performance of this responsible duty the interest of the child should be the controlling question ; and whenever this is ascertained, judgment should be pronounced, irrespective of all other considerations. (The People v. Wilcox, 22 Barb. 178. 14 N. Y. Rep. 575. The People v. Cooper, 8 How. Pr. 288. The People v. Erbert, 17 Abb. 395, and cases in notes, particularly the case of McKain, p. 399.) The author- ■ ities also hold that “ this power is for the benefit of the child, and is not to be defeated by one having a mere legal title to the custody of the child.” (See 17 Abb. 400.)
It is apparent, in this case, that the relator is abundantly competent to take care of, and to provide for, the minor; and in such a case there would seem to be no question that a mother, with all the affection that she must feel for her offspring, would be better adapted to the discharge of the duties of training her up properly than any strangers, however kind and careful they might be in providing for her. I entertain no doubt but that the child has been well taken care of by the person having her in charge, and I feel bound to say that I do not think the evi*297dence in this case establishes- that' there are any matters connected with the society to which the respondent is attached, which renders it improper for her to remain there. With their religious faith this court has nothing to do. The constitution guarantees to every citizen liberty of conscience, and certainly the relator has no ground to complain on this score, when she has herself embraced the doctrines maintained by the society, become herself a member, and voluntarily parted with the custody and control of her infant children. But notwithstanding such is the case, there can be no question, as between the respondent and relator, that the interests of the child will be most substantially promoted and advanced by placing her under her mother’s charge.
It is too clear to admit of an argument, that a mother who is the guardian of infant children by nature and nurture as well as by law, where the father is dead, is better calculated than any other person to train and protect them, during infancy, both in sickness and in health, and prepare them for future usefulness.
There are cases reported where the court, in the exercise of its authority, has left it to the infant to decide where he or she is willing to go. And I assume, for the purposes of this case, that this child would naturally cling to those with whom, of late years, she has been associated, and from whom she has experienced many acts of kindness and affection. Separated from her mother, as she has been, for a number of years, it is by no means remarkable that she should not realize any other mother than those who have watched over her, and who have performed, to some extent, at least, that important office. As was well said by a distinguished judge: “It seems to be but a mockery to ask a child of nine years of age whether it should remain with a person who brought it up, or go with a stranger.” The feeling of attachment to those with whom she has most recently been intimately *298connected must, however, in time, yield to that affection, regard and love which none but a mother can feel and manifest towards her offspring.
In The People v. Wilcox, (22 Barb. 178, and 14 N. Y. Rep. 575,) the court held that, the father being dead, the mother was the proper person to be entrusted with the nurture, care and custody of an infant' child, eight years of age. The child, in that case, had been brought up from earliest infancy by the grand-parents, and the,grandfather had been duly appointed its guardian, and was abundantly able to provide for it. The child expressed a strong preference for the grand-parents, and considered her mother, from whom she had long been separated, as a stranger. The court held the mother to be the proper custodian, and directed that she be delivered to her. The case is nearly parallel with the present one, except that in the case cited, the grandfather had a clear legal title to " the custody of the infant, and it had been taken, when a few weeks old, and placed under the care and charge of the grand-parents. The preferences of the child were entirely disregarded. Justice Mason, now one of the judges of the Court of Appeals, before whom the case last cited was heard, after a full discussion of the subject, and announcing his conclusion that the interest of the child would be best promoted by committing its- custody to the* mother, quotes from the opinion of the chancellor in The People v. Mercein, (8 Paige, 47,) as follows: “ She, (the mother,) all other things being equal, is the most proper person to be entrusted with such a charge. The laws of nature have given her an attachment for her infant offspring which no relative will be likely to possess in an equal degree; and where no sufficient reason exists for depriving her of the care and nurture of her child, it would not be a proper exercise of discretion in any court to violate the law of nature in this respect.”
Whatever difficulties may exist with this child in *299changing her residence, I entertain no doubt they will yield to the solicitude and care of the relator, who has evinced so much anxiety to assume the responsibilities which must be incurred in promoting the future welfare and happiness of her only child.
[Columbia Special Teem,
September 6, 1869.
I have not deemed it important to discuss the other questions presented; but with the views I entertain I consider it my duty to commit the custody of this child to the mother.
As it may be desirable to review the decision of this case by appeal to the general term, I am inclined to grant a stay of proceedings, if an appeal be taken, upon terms to be fixed in the order to be entered herein; which may be settled upon notice, (a)
Miller, Justice.]

 Decision affirmed at the general term held at Albany, in March, 1870. Hogeboom, Ingalls and Peckham, Justices.